ORDER

PER CURIAM.
Movant, Kevin L. Murphy, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that the motion court clearly erred in denying without an evidentiary hearing his post-conviction claim that his plea counsel rendered ineffective assistance by failing to investigate a claim of self-defense.
The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An opinion would have no prec-edential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).